DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 25 August 2020.  Claims 1–49 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 April 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Drawings
The drawings are objected to because Figures 5-7, 19, 26 and 29-31 do not have proper notation number for flowchart that should be placed outside respective box and should not be included along with the text within the textbox. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6-7, 23, 30-31 and 37 are objected to because of the following informalities:  
Claim 6, 7, 30 and 31 “the signal” should read --the at least one signal--;
Claim 23, last line, “…based on at least on characteristic of …” should read --…based on at least one characteristic of…--;
Claim 37, “The device of claim 37…” should read --The device of claim 33…-- (or other preceding claim).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	device in claim 9;
The structure of the device is “GPS device or target vehicle” (Specification, para 0388).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a method of controlling a vehicle (i.e., a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
a navigation system for a vehicle, the system comprising: 
at least one processor programmed to: 
receive, from at least one sensor of the vehicle, information captured from an environment of the vehicle; 
determine, based on the information, a first position of the vehicle relative to a road navigation model; 
determine, based on at least one signal received from a satellite, a second position of the vehicle; 
determine, based on a comparison of the first position and the second position, error information associated with the second position; and 
cause a transmission of the error information to a server.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining...” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
a navigation system for a vehicle, the system comprising: 
at least one processor programmed to: 
receive, from at least one sensor of the vehicle, information captured from an environment of the vehicle; 
determine, based on the information, a first position of the vehicle relative to a road navigation model; 
determine, based on at least one signal received from a satellite, a second position of the vehicle; 
determine, based on a comparison of the first position and the second position, error information associated with the second position; and 
cause a transmission of the error information to a server.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receive, from at least one sensor of the vehicle, information captured from an environment of the vehicle” and “cause a transmission of the error information to a server” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (at least one processor) to perform the process.  In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The cause a transmission step is also recited at a high level of generality (i.e. as a general means of data transmission), and amounts to mere post solution data transmission, which is a form of insignificant extra-solution activity.  Lastly, the “at least one processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle navigation environment.  The at least one processor for the navigation system is recited at a high level of generality and merely automates the determining steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform the determining steps amounts to nothing more than applying the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “receive…” and “cause a transmission…” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “receive..” and “cause a transmission…” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the processor is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  Hence, the claim is not patent eligible. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claim 10.
	Claim 10, a process claim (a computer-implemented method), includes limitations analogous to claim 1 an apparatus claim (a navigation system).
Accordingly, claim 10 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 14.
	Claim 14, an apparatus claim (a navigation system), includes limitations analogous to claim 1 an apparatus claim (a navigation system), but adds a receiving step which is considered an insignificant extra solution, and a step of “determine a navigation action” which is a mental process, a step of “cause the first vehicle to implement the determined navigational action” which is “invokes computers or other machinery merely as a tool to perform an existing process” (MPEP 2106.05(f)). These generically recited steps and elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, claim 14 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 20.
	Claim 20, an apparatus claim (a navigation system), includes limitations analogous to claim 1 an apparatus claim (a navigation system).
Accordingly, claim 20 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 25.
	Claim 25, an apparatus claim (a system), includes limitations analogous to claim 1 an apparatus claim (a navigation system), but adds a receiving step which is considered an insignificant extra solution, and a step of “distributing the correction information…” which is a data transmission step and is considered as insignificant extra solutions. These generically recited steps and elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, claim 25 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 33.
	Claim 33, an apparatus claim (a device), includes limitations analogous to claim 14 an apparatus claim (a navigation system).
Accordingly, claim 33 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 43.
	Claim 43, a process claim (a computer-implemented method), includes limitations analogous to claim 33 an apparatus claim (a device).
Accordingly, claim 43 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
	Dependent claims 2-9, 11-13, 15-19, 21-24, 26-32, 34-42 and 44-49 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-49 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 20, 25-26, 29, 32-34, 36, 38, 40-45 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US20190208493, hereinafter Xie).
As to claims 1 and 10, Xie teaches a navigation system for a vehicle and a computer-implemented method for estimating error associated with a global navigation satellite system (see at least Xie para 0036-0037, para 0047-0048), comprising: 
at least one processor (see at least Xie para 0048) programmed to: 
receive, from at least one sensor of the vehicle, information captured from an environment of the vehicle (see at least Xie para 0036 for surrounding road condition captured by a sensor mounted on the vehicle, also see para 0047-0048); 
determine, based on the information, a first position of the vehicle relative to a road navigation model (see at least Xie para 0036 for obtaining position based on the surrounding road condition and a highly precise map, also see para 0047-0048); 
determine, based on at least one signal received from a satellite, a second position of the vehicle (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048); 
determine, based on a comparison of the first position and the second position, error information associated with the second position (see at least Xie para 0037 for calculating position correction data based on accurate position from the sensor and the satellite position, also see para 0047-0048); and 
cause a transmission of the error information to a server (see at least Xie para 0037 for sending correction data to network server, also see para 0047-0048).
As to claims 2 and 11, Xie teaches the system of claim 1 and the method of claim 10, wherein the at least one sensor comprises a camera and the first position is determined based on at least one image captured by the camera (see at least Xie para 0036 for achieving surrounding information by a camera).
As to claim 3, Xie teaches the system of claim 2, wherein the first position is determined based on a representation of a landmark in the at least one image (see at least Xie para 0036 for surrounding road condition such as the traffic sign, obstacles and perform terrain matching to determine a position).
As to claims 5 and 12, Xie teaches the system of claim 1 and the method of claim 10, wherein the sensor comprises a LIDAR sensor and the first position is determined based on LIDAR information captured by the LIDAR sensor (see at least Xie para 0036 for achieving surrounding road conditions by the sensor such as a laser radar).
As to claim 6, Xie teaches the system of claim 1, wherein the signal comprises time and location information associated with the satellite and the second position is determined based on the time and location information (see at least Xie para 0037 for GPS receiver for receiving information on satellite positioning, also see para 0048).
As to claim 7, Xie teaches the system of claim 1, wherein the signal is received from a GPS receiver of the vehicle (see at least Xie para 0037 for GPS receiver receiving information, also see para 0048).
As to claims 8 and 13, Xie teaches the system of claim 1 and the method of claim 10, wherein the error information is indicative of a correction to be applied to a position determined by a device based on the at least one signal (see at least Xie para 0037 for calculating position correction using the onboard terminal based on its accurate absolute position and the satellite position, para 0041 for correcting GPS data using the correction data).
As to claim 9, Xie teaches the system of claim 8, wherein the device is configured to receive the error information from the server (see at least Xie para 0041 for the user downloading the correction data from the server, also see para 0043 for AD car or non-AD car, i.e. the device).
As to claim 20, Xie teaches a navigation system for a first vehicle (see at least Xie para 0036-0037, para 0047-0048), the system comprising: 
at least one processor (see at least Xie para 0048) programmed to: 
receive, from at least one sensor of the first vehicle, information captured from an environment of the first vehicle (see at least Xie para 0036 for surrounding road condition captured by a sensor mounted on the vehicle, also see para 0047-0048); 
determine, based on the information, a first position of the first vehicle relative to a road navigation model (see at least Xie para 0036 for obtaining position based on the surrounding road condition and a highly precise map, also see para 0047-0048); 
determine, based on at least one signal received from a satellite, a second position of the first vehicle (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048); 
determine, based on a comparison of the first position and the second position, error information associated with the second position (see at least Xie para 0037 for calculating position correction data based on accurate position from the sensor and the satellite position, also see para 0047-0048); and 
cause a transmission of the error information to at least one second vehicle, the at least one second vehicle being configured to apply a correction to a position of the second vehicle based on the at least one signal (see at least Xie para 0037 for sending correction data to network server, para 0041 for the end user downloading the adjusted position correction data from the server and adjusting the GPS position using the correction data; also see para 0047-0048).
As to claim 25, Xie teaches a system for generating correction information based on global navigation satellite system for use in autonomous vehicle navigation (see at least Xie para 0036-0037, para 0047-0048), the system comprising: 
at least one processor (see at least Xie para 0048) programmed to: 
receive, from a host vehicle, error information determined by the host vehicle based on a comparison of (see at least Xie para 0036-0037, para 0047-0048): 
a first position of the host vehicle relative to a road navigation model, the first position being determined based on information captured by at least one sensor of the host vehicle (see at least Xie para 0036 for capturing surrounding road condition by a sensor mounted on the vehicle and obtaining position based on the surrounding road condition and a highly precise map, i.e. the first position also see para 0047-0048); and 
a second position of the host vehicle determined based on at least one signal received from at least one satellite (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048); 
determine, based on the error information, correction information indicative of an adjustment to be applied to positions determined based on the at least one signal (see at least Xie para 0037 for calculating position correction data based on accurate position from the sensor and the satellite position, also see para 0047-0048); and 
distribute the correction information to a plurality of vehicles within a specified range of the host vehicle (see at least Xie para 0037 for sending correction data to network server, para 0041 for the end user downloading the adjusted position correction data from the server, para 0045 for providing position correction data to end user within effective range; also see para 0047-0048).
As to claim 26, Xie teaches the system of claim 25, wherein the specified range is based on a predetermined distance (see at least Xie para 0032 for end user located within an effective distance).
As to claim 29, Xie teaches the system of claim 25, wherein the processor is further programmed to: 
receive, from a second host vehicle, additional error information determined by the second host vehicle based on a comparison (see at least Xie para 0051 for fusing data from more than one AD cars) of: 
a first position of the second host vehicle relative to the road navigation model, the first position of the second host vehicle being determined based on information captured by at least one sensor of the second host vehicle (see at least Xie para 0036 for capturing surrounding road condition by a sensor mounted on the vehicle and obtaining position based on the surrounding road condition and a highly precise map, i.e. the first position also see para 0047-0048); and 
a second position of the second host vehicle determined based on the least one signal (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048); and 
wherein the correction information is further determined based on the additional error information (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048 and para 0051).
As to claim 32, Xie teaches the system of claim 25, wherein the processor is further programmed to receive additional error information associated with a ground station having a fixed location and the correction information is further determined based on the additional error information (see at least Xie para 0038 for static reference station being used to generate correction data).
As to claims 33 and 43, Xie teaches a device for determining a position of the device based on information received from a global navigation satellite system and a computer-implemented method (see at least Xie para 0047-0050), comprising: 
at least one processor (see at least Xie para 0050) programmed to: 
receive, from at least one satellite, a signal comprising time and location information associated with the at least one satellite (see at least para 0037 for GPS receiver, also see para 0050); 
determine, based on the time and location information, a position of the device (see at least para 0037 for GPS receiver, also see para 0050 for current GNSS position); 
receive correction information associated with the signal, the correction information being based on error information determined by a navigation system of a host vehicle (see at least Xie para 0037 for correction data, also see para 0050); and 
determine a corrected position of the device based on the correction information (see at least Xie para 0037 for correction data, also see para 0050 for position correction data).
As to claims 34 and 44, Xie teaches the device of claim 33 and the method of claim 43, wherein the first error information is determined by the navigation system based on information captured by a sensor of the host vehicle and at least a portion of a road navigation model (See at least Xie para 0036-0037 for position determined by a camera and a map and correction data based on the position).
As to claims 36 and 45, Xie teaches the device of claim 34 and the method of claim 44, wherein the correction information is further based on additional error information determined by a navigation system of another vehicle based on information captured by a sensor of the other vehicle and at least a portion of the road navigation model (see at least Xie para 0037 for sending correction data to network server, para 0041-0043 for multiple AD cars, also see para 0051).
As to claim 38, Xie teaches the device of claim 33, wherein the correction information is further based on additional error information associated with a ground station having a fixed location (see at least Xie para 0040 for static reference station).
As to claims 40 and 48, Xie teaches the device of claim 33 and the method of claim 43, wherein the correction information is received from the host vehicle (see at least Xie para 0040 for the server receives position correction from the AD car, para 0041 the user can download position correction from the server).
As to claims 41 and 49, Xie teaches the device of claim 33 and the method of claim 43, wherein the correction information is received from a server configured to receive error information from a plurality of vehicles (see at least Xie para 0041 the user can download position correction from the server).
As to claim 42, Xie teaches the device of claim 33, wherein the device is included in at least one of an autonomous or semiautonomous vehicle (see at least Xie para 0032 for at least partially autonomous driving).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Niermeyer (“Geometric path following control for multirotor vehicles using nonlinear model predictive control and 3D spline paths”, hereinafter Niermeyer).
As to claims 4 and 35, Xie teaches the system of claim 1 and the device of claim 34. wherein the road navigation model comprises a three-dimensional spline representation of a target trajectory of the vehicle along a road segment.
However, in the same field of endeavor, Niermeyer teaches a path following controller for vehicles following a geometric curve defined as a quartic spline in three-dimensional space, i.e. a three-dimensional spline representation (see at least Niermeyer page 127, 2nd full paragraph).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xie to include wherein the road navigation model comprises a three-dimensional spline representation of a target trajectory of the vehicle along a road segment as disclosed by Niermeyer to define a path followed by a vehicle with a mathematical model (see at least Niermeyer, abstract).
Claims 14-19, 30-31, 37, 39 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Oohashi (US20100217517, hereinafter Oohashi).
As to claim 14, Xie teaches a navigation system for a first vehicle (see at least Xie para 0036-0037, para 0047-0048), the system comprising: 
at least one processor (see at least Xie para 0048) programmed to: 
receive, from at least one satellite, a signal comprising time and location information associated with the at least one satellite (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048); 
determine, based on the time and location information, a position of the first vehicle (see at least Xie para 0037 for GPS receiver and positioning, also see para 0047-0048); 
receive correction information associated with the signal, the correction information being based on error information determined by a navigation system of a second vehicle (see at least Xie para 0037 for sending correction data to network server, para 0041-0043 for the end user downloading the adjusted position correction data from the server, para 0045 for providing position correction data to end user within effective range; also see para 0047-0048, para 0050); 
determine a corrected position of the first vehicle based on the correction information (see at least Xie para 0037 for calculating position correction data based on accurate position from the sensor and the satellite position, also see para 0047-0048, para 0050).
Xie does not teach determining a navigational action for the first vehicle based on the corrected position and cause the first vehicle to implement the determined navigational action.
However, in the same field of endeavor, Oohashi teaches GPS path after correction and the estimated path is corrected to the candidate path (see at least Oohashi para 0081, 0087) and navigation action and processes to performing vehicle navigation along a received route (see at least Oohashi para 0076-0078).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xie to include determining a navigational action for the first vehicle based on the corrected position and cause the first vehicle to implement the determined navigational action as disclosed by Oohashi to navigate the vehicle along a more reliable route to the destination.
As to claim 15, Xie in view of Oohashi teaches the navigation system of claim 14.
Xie further teaches wherein the error information is determined based on information captured by a sensor of the second vehicle and at least a portion of a road navigation model (See at least Xie para 0036-0037 for position determined by a camera and a map and correction data based on the position).
As to claim 16, Xie in view of Oohashi teaches the navigation system of claim 14. 
Xie further teaches wherein the correction information is further based on additional error information associated with a ground station having a fixed location (see at least Xie para 0040 for static reference station).
As to claim17, Xie in view of Oohashi teaches the navigation system of claim 14.
 Xie further teaches wherein the correction information is further based on additional error information determined by a navigation system of third vehicle based on information captured by a sensor of the third vehicle (see at least Xie para 0042 for multiple AD cars are used).
As to claim 18, Xie in view of Oohashi teaches the navigation system of claim 14.
Xie further teaches wherein the correction information is received from the second vehicle (see at least Xie para 0037 for sending correction data to network server, para 0041-0043 for the end user downloading the adjusted position correction data from the server, para 0045 for providing position correction data to end user within effective range; also see para 0047-0048, para 0050).
As to claim 19, Xie in view of Oohashi teaches the navigation system of claim 14.
Xie further teaches wherein the correction information is received from a server configured to receive error information from a plurality of vehicles (see at least Xie para 0037 for sending correction data to network server, para 0041-0043 for the end user downloading the adjusted position correction data from the server).
As to claims 30, 37 and 46, Xie teaches the system of claim 29, the device of claim 37 and the method of claim 45.
Xie does not teach wherein the at least one processor is further programmed to determine that the signal is authentic based on the error information being within a predetermined range of the additional error information.
However, in the same field of endeavor, Oohashi teaches maximum error range with respect to a GPS position and a reliability circle, i.e. signal is authentic with the reliability circle (see at least Oohashi, para 0011-0012).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xie to include wherein the at least one processor is further programmed to determine that the signal is authentic based on the error information being within a predetermined range of the additional error information as disclosed by Oohashi to consider only the data that has reasonable reliability.
As to claims 31, 39 and 47, Xie teaches the system of claim 25, the device of claim 33 and the method of claim 43.
Xie does not teach wherein the at least one processor is further configured to determine that the signal is authentic based on the error information falling within of an expected range.
However, in the same field of endeavor, Oohashi teaches maximum error range with respect to a GPS position and a reliability circle, i.e. signal is authentic within the reliability circle, or equivalently, outside the region that is outside the reliability circle (see at least Oohashi, para 0011-0012).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xie to include wherein the at least one processor is further configured to determine that the signal is authentic based on the error information falling within of an expected range as disclosed by Oohashi to consider only the data that has reasonable reliability.
Claims 21-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Gazit (US9020755, hereinafter Gazit).
As to claim 21, Xie teaches the system of claim 20.
Xie does not teach wherein the at least one processor is further configured to cause the transmission of the error information based on the second vehicle being within a predetermined range of the first vehicle.
However, in the same field of endeavor, Gazit teaches the moving vehicle receives the correction error transmitted by the stationary vehicle and utilizes the correction error to correct the errors in its own global position determination so long as the moving vehicle and the stationary vehicle are within the first predetermined distance of one another (see at least Gazit, col 3, lines 40-46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xie to include the at least one processor is further configured to cause the transmission of the error information based on the second vehicle being within a predetermined range of the first vehicle as disclosed by Gazit to transmit correction to the moving vehicles with enough accuracy.
As to claim 22, Xie in view of Gazit teaches the system of claim 21. 
Xie modified by Gazit discloses the claimed invention except for the predetermined range is 10 kilometers. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a predetermined range to be 10km, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCP A 1980).
As to claim 23 and 28, Xie teaches the system of claim 20 and the system of claim 25. 
Xie does not teach wherein the at least one processor is further configured to cause the transmission of the error information based on the second vehicle being within a range of the first vehicle defined based on at least on characteristic of the error information.
However, in the same field of endeavor, Gazit teaches the moving vehicle receives the correction error transmitted by the stationary vehicle and utilizes the correction error to correct the errors in its own global position determination so long as the moving vehicle and the stationary vehicle are within the first predetermined distance of one another, i.e. the range for transmission is based on the error information (see at least Gazit, col 3, lines 40-46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Xie to include wherein the at least one processor is further configured to cause the transmission of the error information based on the second vehicle being within a range of the first vehicle defined based on at least on characteristic of the error information as disclosed by Gazit to transmit correction to the moving vehicles with enough accuracy.
As to claim 24, Xie in view of Gazit teaches the system of claim 23.
Gazit further teaches wherein the range is determined based on a degree of error associated with the error information (see at least Gazit, col 3, lines 40-58, transmitting an error to vehicle within a predetermined distance when there is the correction error).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Xie.
As to claim 27, Xie teaches the system of claim 26.
Xie discloses the claimed invention except for the predetermined range is 10 kilometers. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a predetermined range to be 10km, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCP A 1980).
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667